Exhibit 99.1 Dear Shareholder Greetings from Apple Hospitality REIT, Inc. I am pleased to report that operations across our portfolio of hotels were strong during the third quarter of 2014. For the three-month period ending September 30, 2014, our combined hotels1 achieved an average occupancy of 79 percent, an average daily rate (ADR) of $124 and revenue per available room (RevPAR) of $99, increases of approximately one percent, five percent and eight percent, respectively, as compared to combined results for the same period of 2013. Combined results for the nine-month period ending September 30, 2014, produced increases in occupancy, ADR and RevPAR of approximately one percent, five percent and seven percent, respectively, as compared to the same period of 2013. Hotel industry analysts anticipate positive momentum to continue throughout the industry for the remainder of 2014 and well into 2015. Adjusted funds from operations (AFFO) for Apple Hospitality REIT for the third quarter of this year totaled $76.5 million, or $0.20 per share. AFFO for the then Apple REIT Nine portfolio for the same period of 2013 totaled $35.4 million, or $0.19 per share. AFFO for Apple Hospitality REIT for the nine months ending September 30, 2014 totaled $198.5 million, or $0.60 per share, and AFFO for Apple REIT Nine for the same period last year totaled $106.2 million, or $0.58 per share. With the merger transactions that took place on March 1, 2014, it is our expectation that year-over-year comparisons will become more meaningful over time. The current annualized distribution rate for the Company is $0.68 per share. The Company closely monitors this annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. As of October 31, 2014, the Apple Hospitality REIT portfolio included 189 Marriott®- and Hilton®-branded hotels with an aggregate of 23,577 rooms, strategically located in diverse markets across 33 states. We strive to maintain a portfolio of upscale lodging real estate that will provide our shareholders with attractive returns and maximize shareholder value over the life of the investment. On October 7, 2014, the Company acquired an 88- room Hampton Inn & Suites® in the Burleson area of Ft. Worth, Texas. In addition, construction of the Courtyard® by Marriott® and Residence Inn® by Marriott® combination property, with 210 rooms, in downtown Richmond, Virginia, is expected to be completed during the fourth quarter of 2014. The Company has also decided to strategically market for sale 22 hotels. If we complete the sales, we intend to redeploy the proceeds to the acquisition of additional hotels, the renovation of higher returning assets, or the reduction of outstanding debt. As previously disclosed, we have been reviewing and evaluating various strategic alternatives for the Company including, but not limited to, a potential listing of the Company’s shares for trading on a national securities exchange, a sale of the Company or a merger of the Company with a third party. With anticipated continued improvements in the Company’s operating results along with anticipated sustained growth in the hotel sector, we believe our opportunities will continue to strengthen. The Company currently cannot estimate the timing of a liquidity event; therefore, the Board has approved reinstating the Company’s share redemption program on a limited basis. The redemptions will be limited to death or disability of a shareholder and are subject to further limitations based on available capital. Please review our filings with the Securities and Exchange Commission (SEC) and contact David Lerner Associates for additional details regarding the terms of this program. On October 9, 2014, James Barden, Kent Colton, Michael Waters and Robert Wily each notified the Company of his respective intention to retire from the Board of Directors of the Company. On that same day, the Board of Directors, with the recommendation of the Nominating and Corporate Governance Committee, approved the appointment of Jon Fosheim, L. Hugh Redd, Daryl Nickel and Justin Knight (also currently the Company’s President and Chief Executive Officer) to the Board to fill the vacancies. We greatly appreciate the service and guidance of our departing board members and we welcome the knowledgeable insight we believe our incoming board members will provide. Additional information regarding the new board members is available in our filings with the SEC. These board changes will be effective beginning January 1, 2015. Our team remains steadfast to our long-term shareholder objectives. As hotel industry fundamentals continue to strengthen, I am confident the Company is well positioned for future progress. Thank you for your investment in Apple Hospitality REIT. Sincerely, Glade M. Knight, Executive Chairman 1Assumes mergers of Apple REIT Seven, Inc. and Apple REIT Eight, Inc. into Apple REIT Nine, Inc., which occurred on March 1, 2014, occurred on January 1, 2013. STATEMENTS OF OPERATIONS (Unaudited) Three months ended Three months ended Nine months ended Nine months ended (In thousands except statistical data) Sept 30, 2014 Sept 30, 2013 Sept 30, 2014 Sept 30, 2013 REVENUES Room revenue $ Other revenue Total revenue $ EXPENSES Direct operating expense $ Other hotel operating expenses General and administrative Depreciation Series B convertible preferred share expense - - - Transaction costs Loss on impairment of depreciable real estate assets - - Interest expense, net Total expenses $ NET INCOME Net income (loss) $ $ $ ) $ Unrealized gain on interest rate derivative - - Comprehensive income (loss) $ $ $ ) $ Net income (loss) per share $ $ $ ) $ ADJUSTED FUNDS FROM OPERATIONS (A) Net income (loss) $ $ $ ) $ Loss on impairment of depreciable real estate assets - - Depreciation and amortization of real estate owned Funds from operations (FFO) $ Interest earned on note receivable - - Series B convertible preferred share expense - - - Straight-line lease expense - - Transaction costs Adjusted funds from operations (AFFO) $ FFO per share $ AFFO per share $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 79
